Exhibit 10.3

[MULESOFT LETTERHEAD]

March 19, 2018

Gregory G. Schott

c/o

77 Geary Street, Suite 400

San Francisco, California 94108

Dear Greg,

By executing this letter, in consideration of the benefits that you will receive
as a result of the completion of a merger involving MuleSoft, Inc. (“MuleSoft”)
that constitutes a change in control of MuleSoft under your equity award
agreements (the “Closing”) and your continued employment with MuleSoft, its
acquiror, or one of their respective affiliates, you acknowledge and agree that
clause (a) of the definition of “Good Reason” in each of your option, restricted
stock unit and other equity award agreements with MuleSoft shall be deemed
deleted and of no force or effect effective as of immediately prior to the
Closing. For the avoidance of doubt, whether covered by clause (a) of the
applicable “Good Reason” definition or otherwise, by executing this letter,
effective as of immediately prior to the Closing, you hereby irrevocably waive,
and you will not have the right to assert, “Good Reason” under the terms of any
of your equity award agreements with MuleSoft as a result of any changes to your
duties, position, authority or responsibilities or the removal from such
position and responsibilities. For the avoidance of doubt, the remainder of the
Good Reason definition and the entire definition of “Cause” shall remain in full
force and effect.

Notwithstanding any other agreement or plan containing any provision to the
contrary, you agree that if any payment or benefit that you would receive from
an acquiror, MuleSoft or any other party, whether in connection with the
provisions of this letter or otherwise (the “Payment”), would (a) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) with respect to the Closing, and (b) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payments will be reduced to such lesser
amount as would result in no portion of the Payments being subject to the Excise
Tax. If a reduction in payments or benefits constituting parachute payments is
necessary, the reduction will occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of equity awards; and reduction of
employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled,
first with respect to stock options and then with respect to restrict stock
units and, in each case, in the reverse order of the date of grant of the
applicable equity awards.

MuleSoft and the acquiror will select a professional services firm to make all
of the determinations required to be made under these paragraphs relating to
parachute payments. MuleSoft and the acquiror will request that such firm
provide detailed supporting calculations to MuleSoft, the acquiror and you prior
to the date on which the event that triggers the Payments occurs if
administratively feasible, or subsequent to such date if events occur that
result in parachute payments to you at that time. For purposes of making the
calculations required under these paragraphs relating to parachute payments, the
firm may make reasonable assumptions and approximations concerning applicable



--------------------------------------------------------------------------------

taxes and may rely on reasonable, good faith determinations concerning the
application of the Code. You and MuleSoft agree to furnish to the firm such
information and documents as the firm may reasonably request in order to make a
determination under these paragraphs relating to parachute payments. MuleSoft
will bear all costs the firm may reasonably incur in connection with any
calculations contemplated by these paragraphs relating to parachute payments.
Any such determination by the firm will be binding upon you and MuleSoft, and
MuleSoft and the acquiror will have no liability to you for the determinations
of the firm.

This provisions of this letter (a) shall be enforceable by MuleSoft and its
successors and assigns, including the acquiror in connection with a Closing,
(b) shall be binding on any successor of MuleSoft and its business, including
the acquiror in connection with a Closing, (c) may not be amended or waived
without the written consent of you and MuleSoft and (d) shall be governed by the
laws of the state of California.

This letter shall become effective as of immediately prior to the Closing and
will become null and void if the Closing does not occur by November 22, 2018.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

Best Regards, MULESOFT, INC.

/s/ Rob Horton

Name: Rob Horton Title: General Counsel

 

AGREED TO AND ACCEPTED

/s/ Gregory G. Schott

Gregory G. Schott

[Signature Page to Equity Award Amendment Letter]